Citation Nr: 1007610	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant's deceased spouse is claimed to have had active 
service during World War II.  He died in August 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO) that declined to reopen a claim for basic 
eligibility for VA disability benefits.  A hearing before a 
hearing officer at the RO was conducted in April 2007.

In a March 2008 decision, the Board denied the claim.  The 
appellant entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
October 2009, pursuant to a joint motion, the Court remanded 
the decision to the Board for readjudication.  After the 
Board's decision, in Capellan v. Peake, 539 F.3d 1373, 1382 
(2008), the United States Court of Appeals for the Federal 
Circuit held that in accordance with 38 U.S.C. § 5103A, 
pertaining to the duty to assist, where a claimant submits 
new evidence subsequent to a verification of service, that 
evidence must be submitted and considered in connection with 
a new request for verification of service from the service 
department pursuant to 38 C.F.R. § 3.203(c).  Capellan was 
cited in the joint motion as the controlling legal authority 
for the remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In Dependency and Indemnity Compensation claims where service 
department certification of a serviceman's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  It is a violation of VA's duty 
to assist not to request service department review of 
additional or new documents or evidence provided by an 
appellant concerning a serviceman's active service after the 
initial service department certification.  See Capellan, 539 
F.3d at 1380-81.  "[T]he correct interpretation of the 
governing statues and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c)."  Id. at 1381.  

The appellant has asserted that her deceased spouse had 
service with the U.S. Armed Forces of the Far East (USAFFE), 
and thus was entitled to VA benefits as a veteran.  

Of record is a 1949 response from the National Personnel 
Records Center (NPRC), finding that the appellant's husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas in the service of 
the United States Armed Forces.  

Also of record is an October 2003 response from the NPRC, 
which again confirmed that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces.  Since this certification, the 
appellant submitted evidence pertaining to her late spouse's 
receipt of a Purple Heart Medal, as noted in a U. S. Armed 
Forces in the Philippines (USAFIP) Area Command, Camp 
Spencer, January 3, 1946, document.

Therefore, the appeal must be remanded for an additional 
response from the NPRC.  The NPRC must be provided with 
copies of all of the evidence submitted in support of the 
appellant's claim, to include the USAFIP document that the 
spouse, during his lifetime, and the appellant have provided 
in support of the contention that the spouse had qualifying 
service for VA benefits to review in the determination of 
whether the spouse had the contended active service.

Accordingly, the case is REMANDED for the following action:

1.  Request the NPRC to determine whether 
the spouse had qualifying service.  
Copies of all the documents that the 
spouse, during his lifetime, and the 
appellant have provided in support of the 
contention that the deceased spouse had 
qualifying service for VA benefits, to 
include an USAFIP Area Command, Camp 
Spencer, January 3, 1946, document, must 
be sent to the NPRC to review in the 
determination of whether the spouse had 
such service.

2.  Thereafter, the issue on appeal must 
be readjudicated based on all of the 
evidence of record and all governing 
legal authority.  If the claim remains 
denied, the appellant must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

